      Case 2:20-cv-00131-KJM-AC Document 15 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM J. WHITSITT,                              No. 2:20-cv-0131 KJM AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    CITY OF STOCKTON, et al.,
15                       Defendants.
16

17          Plaintiff proceeds in this action in pro per and in forma pauperis. The matter was referred

18   to a United States Magistrate Judge as provided by Local Rule 302(c)(21).

19          On June 2, 2020, the magistrate judge filed findings and recommendations, which were

20   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

21   recommendations were to be filed within fourteen days. ECF No. 12. Plaintiff has filed

22   objections to the findings and recommendations. ECF No. 13.

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

25   findings and recommendations to be supported by the record and by the proper analysis.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. The findings and recommendations filed June 2, 2020, are adopted in full;

28   ////
                                                       1
     Case 2:20-cv-00131-KJM-AC Document 15 Filed 03/25/21 Page 2 of 2


 1          2. Plaintiff’s Second Amended Complaint, ECF No. 10, is dismissed, with no further
 2   leave to amend, and this case is closed. Dismissal is without prejudice as to the state law claims
 3   only; and
 4          3. The Clerk of Court is direct to close this case.
 5   DATED: March 24, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
